Citation Nr: 0402738	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  02-09 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the veteran's Special  Separation Benefit (SSB) 
payment may be recouped. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from September 1981 to 
August 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in St. Louis, 
Missouri.


FINDINGS OF FACT

1.  At separation from active military service, the veteran 
received a SSB payment in the amount of $28,101.46, pursuant 
to 10 U.S.C.A. § 1174a.

2.  The veteran was granted service connection for glaucoma 
in January 1993.  He was assigned a 10 percent disability 
evaluation.

3.  The veteran was notified in March 1993 that he was not 
entitled to VA disability compensation and SSB benefits 
concurrently.  He was told his VA compensation would be 
withheld until the SSB was recouped.

4.  The veteran's disability evaluation for glaucoma was 
increased to 20 percent in June 2000.

5.  The veteran was informed of the RO's intent to withhold 
the increase in VA disability compensation in July 2000.

6.  The veteran submitted evidence of commencement of a 
bankruptcy case in July 2000.

7.  The veteran was notified in March 2001 that his increased 
evaluation would be withheld.

8.  The veteran submitted notice of a bankruptcy discharge of 
debts in March 2001.

CONCLUSION OF LAW

Recoupment of the veteran's SSB payment is proper.  10 
U.S.C.A.§§ 1174(h), 1174a(g) (West 1998 & Supp. 2003); 38 
C.F.R. § 3.700(a)(5)(i) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran was separated from active military service in 
August 1992.  At that time he received $28,101.46 as a SSB 
payment.

The veteran submitted a claim for disability compensation 
benefits in October 1992.  He was granted service connection 
for glaucoma and assigned a 10 percent disability rating in 
January 1993.

The RO notified the veteran in March 1993 that his 10 percent 
disability payment would be withheld as an offset against his 
SSB payment.  The veteran was further informed that the law 
prohibited receipt of both the SSB payment and VA disability 
compensation.

The veteran did not respond to the RO's action and his 
compensation payments were withheld.  The RO withheld 
payments for the veteran from June 1, 1993.

The veteran submitted a claim for an increased evaluation for 
his service-connected glaucoma in September 1999.  By way of 
a rating decision dated in June 2000 the veteran's disability 
evaluation was increased to 20 percent.  

The RO wrote to the veteran in July 2000 and informed him 
that his VA disability compensation had been resumed, 
effective from December 1, 1999.  It was noted that the 
compensation should not have been resumed and that the RO 
planned to again withhold his VA disability compensation to 
recoup the remainder of the SSB payment.  

The veteran submitted a statement in July 2000 wherein he 
said that he had filed for bankruptcy and all of his debts 
had been discharged.  He included a copy of a Notice of 
Commencement of Case under Chapter 7 to show that a 
bankruptcy case was filed on December 16, 1999.

The veteran was notified in March 2001 that the RO was going 
to continue to withhold his VA disability compensation, at 
the new and higher rate, to recoup the remainder of the SSB 
payment.

The veteran submitted a statement in March 2001 arguing that 
his bankruptcy should have discharged any requirement to 
repay his SSB payment.  He included a copy of a notice from 
the bankruptcy court that indicated that it was a discharge 
of debts.  There was no specific information on the form 
other than the veteran's name and that of his spouse.

The veteran testified at a hearing in August 2001.  The 
veteran acknowledged receiving the RO's March 1993 notice of 
withholding his payments.  He said that he understood that 
action and complied with it.  The veteran noted the 
bankruptcy form he had submitted in July 2000 had a deadline 
of March 2000 for creditors to submit claims against him.  He 
said that he received VA checks after that date so he thought 
that he no longer had to repay the SSB payment. 

A June 2002 audit of the veteran's record shows that he was 
paid $686 for the period from December 1, 1999, to June 30, 
2000.  His payments were again terminated in order to recoup 
the SSB payment.

II.  Analysis

At the outset the Board notes that Congress requires the 
recoupment of the veteran's SSB payment from his VA 
disability compensation.  Military members are authorized to 
receive a SSB payment under the authority of 10 U.S.C.A. 
§ 1174a (West 1998 & Supp. 2003).  Such payments are to be 
governed by 10 U.S.C.A. § 1174(h)(2) (West 1998 & Supp. 
2003).  See 10 U.S.C.A. § 1174(g).  Section 1174(h)(2) 
provides that a member who has received separation pay under 
that section, or severance pay or readjustment pay under any 
other provision of law, based on service in the armed forces 
shall not be deprived, by reason of receipt of such 
separation pay, severance pay, or readjustment pay, of any 
disability compensation to which he is entitled under the law 
administered by VA.  However, there shall be deducted from 
that disability compensation an amount equal to the total 
amount of separation pay, severance pay, and readjustment pay 
received.  This statute is implemented by regulation in 38 
C.F.R. § 3.700(a)(5)(i) (2003).

The VA General Counsel has held that, "[i]n accordance with 
the provisions of 10 U.S.C. § 1174 and 38 C.F.R. § 3.700, VA 
disability compensation should be offset to recoup the amount 
of special separation benefits received by a former member of 
the armed forces."  See VAOPGCPREC 14-92; see also VAOGCPREC 
12-96 (VA required to recoup from a veteran's VA disability 
compensation the amount of non-disability severance pay.)

The requirements, both by statute, General Counsel opinion 
and regulation, are clear that the veteran cannot receive 
both VA disability compensation and his SSB payment.  

The veteran has acknowledged that the initial action by VA in 
1993 was correct.  He testified to that effect and said that 
he understood that he could not receive both forms of 
compensation.  The veteran is of the belief that any "debt" 
owed to VA, for the recoupment of his SSB payment, was 
discharged through his bankruptcy.  He further believes that 
since VA paid him disability compensation after March 2000 
that that is somehow dispositive of his claim.

There is no supporting legal authority for the veteran's 
contentions.  The veteran was entitled to his full SSB 
payment at the time of his separation from active duty.  Once 
he became eligible for VA disability compensation, the law is 
an absolute bar to the receipt of both forms of compensation.  
The requirement to then recoup the SSB payment does not 
create a debt for the amount of the payment that can be 
discharged in bankruptcy.  See In re Boyd, Bankr E.D. AR. 
1998, 223 B.R. 536; see also United States Department of 
Veterans Affairs v. Keisler, Bankr M.D. FL 1994, 176 B.R. 
605.  The fact that VA may have erroneously, and temporarily, 
restarted the veteran's disability compensation has no 
bearing on the issue of whether his SSB payment must be 
recouped.  The law prohibits the receipt of both forms of 
compensation.
The facts are not in dispute in this case.  The veteran 
received a SSB payment at the time of his discharge from 
service in August 1992.  His initial award of a 10 percent 
disability payment was withheld beginning in 1993.  There was 
an erroneous restarting of payments briefly in late 1999 and 
early 2000 when the veteran's disability evaluation was 
increased to 20 percent.  The RO corrected the situation and 
resumed the withholding of VA disability compensation. 

The veteran has failed to state a claim upon which relief may 
be granted.  His claim must be denied.  See Sabonis v. Brown, 
6 Vet. App. 426, 429 (1994).  

The Board recognizes that the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted just prior to the veteran's claim.  In addition, 
regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002)).  

In cases such as this, where the disposition is based on the 
law, and not on the facts of the case, the claim must be 
denied based on a lack of entitlement under the law. See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1999) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit going to the veteran).  
Sabonis, supra at 430 (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  The 
appeal is without legal merit and further development or 
analysis would not be productive.  See Livesay v. Principi, 
15 Vet. App. 165, 178 (2001); see also Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001).

ORDER

The veteran's SSB payment may be recouped; the appeal is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



